DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly teach or suggest a valve support and anchor element connected to the valve support at the outflow end of the valve support and spaced from the valve support such that it is mechanically isolated, the valve support having a first outer diameter at the inflow end a larger diameter at the outflow end. 
The closest prior art is Miyashiro (Pub. No.: US 2018/0296335) disclosing a prosthetic heart valve with an anchor element 120 and a valve support 110 attached to one another at the outflow end (e.g., fig. 6A), and mechanically isolated form one another (para. 35).  However, the valve support 110 has a constant diameter (e.g., fig. 6A) and thus lacks a first outer diameter at the inflow end a larger diameter at the outflow end, as claimed. 
The next closest prior art is Cartledge et al. (Pub. No.: US 2016/0367360) disclosing a two part mitral valve (abstract) including a valve support 230 and an anchor element 240 connected to one another and spaced apart (e.g., fig. 6).  However, the valve support 230 has a narrow diameter on its ventricular outflow end (para. 165) and thus the valve support does not have a larger diameter than its inflow end. 
The next closest prior art is Wallace et al. (Pub. No.: US 2017/0325948) figure 18A.  While this appears to depict a prosthetic frame in which the outflow end of the upside down relative to its implanted position such that the label 1857 is placed within the patient’s atria and the commissure attachment features (seen above label 1820) are placed within the ventricle.  Given the implanted orientation, the valve support 1815 does not have an outflow diameter that is larger than its inflow diameter. 
The next closest prior art is Naor et al. (Pub. No.: US 2019/0336280) disclosing a prosthetic valve support 1308 (fig. 13A-13B) and an anchor element 1304 connected to the valve support (fig. 12B). Importantly, this is a prosthetic mitral valve frame, with the inflow at element 1302 and the outflow at element 1308. As seen in the figures, the outflow end at 1308 is narrower in diameter than the inflow end, the opposite of the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774